Citation Nr: 1718406	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-30 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for tinnitus and, if so, whether service connection for tinnitus should be granted.

2.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2009 and September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) located in Baltimore, Maryland.  Jurisdiction was subsequently transferred to the RO located in Los Angeles, California.  

This matter was remanded in December 2015 by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In December 2015, the Board granted the Veteran's request to reschedule his Board video conference hearing for medical reasons.  The Veteran's hearing was rescheduled for May 3, 2016.  On May 9, 2016, the Veteran stated that he missed the hearing due to hospitalization.  He requested the Board hearing again be rescheduled.  In the subsequent April 2017 appellate brief, the Veteran's representative indicated that the Veteran was hospitalized in a VA facility for an amputation at the time of the hearing.  The Board finds good cause for the Veteran's Board hearing to again be rescheduled, pursuant to his request.  38 CFR 20.704 (d).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700, 20.704, as per the Veteran's request, and as the docket permits.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




